Citation Nr: 0809975	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-39 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for embryonic 
testicular cancer, status post radiation therapy (XRT), right 
orchiectomy, and chemotherapy; with metastasis to the brain, 
bone, liver, and lymph nodes [testicular cancer].

2.  Entitlement to service connection for cerebrovascular 
accident (CVA) and right carotid artery stenosis (claimed as 
stroke) [CVA], as secondary to testicular cancer.

3.  Entitlement to service connection for residuals of a 
subdural hematoma, as secondary to CVA.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to May 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A videoconference hearing was held before an Acting Veterans 
Law Judge in September 2006 who is no longer employed at the 
Board.  In a December 2006 letter, the Board informed the 
veteran that the individual who presided at the September 
2006 hearing, who would ordinarily have participated in 
making the final determination of the claim, was no longer 
employed by the Board and that the veteran had the right to a 
hearing before another Member of the Board.  In a February 
2007 response, the veteran declined an additional hearing.  
The case has, accordingly, been reassigned.

In May 2007, the Board requested medical advisory opinions 
from the Veterans Health Administration (VHA) regarding the 
etiology of the veteran's bladder cancer.  See 38 U.S.C.A. § 
7109; 38 C.F.R. § 20.901(a).  The opinions were prepared in 
August 2007 and January 2008.  In February 2008, the Board 
provided the veteran a copy of the medical expert opinion and 
provided him an additional opportunity to submit or identify 
pertinent evidence or argument, and he has done so.  He also 
waived his right to have the new evidence first considered by 
the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the veteran demonstrates that the 
veteran's testicular cancer became manifest within one year 
of separation from service.

2.  The preponderance of the evidence demonstrates that his 
CVA was caused by XRT used to treat his service-connected 
testicular cancer.

3.  The preponderance of the evidence demonstrates that his 
subdural hematoma was caused by his service-connected CVA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for testicular cancer 
have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007). 

2.  The criteria for service connection for CVA, as secondary 
to service-connected testicular cancer, have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.310(a) (2007).

3.  The criteria for service connection for subdural 
hematoma, as secondary to service-connected CVA, have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.310(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Direct service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  In addition, service 
connection may be granted for a chronic disease, including 
cancer, if manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  A disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service connected.  38 C.F.R. § 3.310(a).

Radar equipment emits microwave-type non-ionizing radiation, 
which is not subject to review under the ionizing radiation 
statute and regulations.  Rucker v. Brown, 10 Vet. App. 67, 
69-72 (1997) citing The Microwave Problem, Scientific 
American, September 1986; Effects upon Health of Occupational 
Exposure to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.

The veteran had active service from September 1972 to May 
1976.  His service personnel records show that he operated 
tracking radar and associated equipment.  His service medical 
records are negative for diagnosis of any form of a malignant 
tumor or CVA.

In February 1978, the veteran presented to his private 
physician with complaint of a swollen right testicle.  He 
first noted the condition three or four weeks previous and 
had a little pain at the time.  He was diagnosed with 
embryonic cell carcinoma of the right testis with metastasis 
to his brain, bones, liver and lymph nodes.  He underwent 
right radical orchiectomy, chemotherapy, and radiation 
therapy.  An August 1978 hospital discharge summary noted 
that the veteran had a history of right testicle swelling in 
November 1977.

In February 1998, the veteran presented at a hospital 
emergency room and was diagnosed with cerebrovascular 
accident.  A cerebral arteriogram and arch arteriogram 
diagnosed a stenosis of the right juxtosellar internal 
carotid artery.  A magnetic resonance angiography (MRA) 
report noted a heterogeneous mass involving the frontal bone, 
and given the veteran's clinical history, a radiation-induced 
osteosarcoma or a treated metastatic lesion should be 
considered as sources of the mass.  His medical summaries 
noted that a UCLA consultant felt the veteran's stenosis was 
most likely irradiation fibrosis of the vessel.  A March 1998 
discharge summary included a diagnosis of old right middle 
cerebral infarct secondary to right distal carotid radiation 
fibrosis.  A June 1998 neurology consultation concurred in 
these assessments.

In December 2000, the veteran was hospitalized for an early 
chronic subdural hematoma in the left hemisphere of the 
brain, which was surgically removed in 2001.  

In a letter dated in October 2001, Lawrence H. Einhorn, M.D., 
stated that he saw the veteran on June 14, 1978, and 
diagnosed a widespread metastatic testicular carcinoma with 
metastatic disease to the brain, liver, and retroperitoneal 
lymph nodes.  He also stated that the veteran noticed a 
swelling in his right testicle in November 1977, and opined 
that it is possible that the veteran may have had a mass in 
his testicle for six to nine months prior to the actual 
diagnosis.  In a letter dated in April 2004, Dr. Einhorn 
opined that it was likely that the veteran had a mass in his 
testicle nine months prior to the actual diagnosis.  In 
letters dated in April and May 2005, Dr. Einhorn stated that 
the veteran noticed a swelling in his right testicle in 
November 1977, and that it was most likely that the tumor was 
present six to nine months prior to the veteran's first 
symptoms.

A VHA urologist, in an August 2007 report, opined that it was 
at least as likely as not that the veteran manifested 
symptoms of testicular cancer within one year of separation 
from service.  

A VHA radiation oncologist, in a January 2008 report, stated 
that blood vessel stenosis is a known side effect of 
therapeutic radiation if direct to that site, but it is not 
known to be caused by nonionizing radiation such as radar or 
microwave radiation.  

Several physicians have stated that, even though the veteran 
was not diagnosed with testicular cancer within one year of 
separation from service, he manifested symptoms within that 
one-year period.  Therefore, service connection for 
testicular cancer is granted on a presumptive basis.  Several 
physicians have also attributed the veteran's CVA and 
subdural hematoma to XRT to the head used in treating brain 
cancer which originated from his service-connected testicular 
cancer.  Therefore, service connection for CVA and subdural 
hematoma are granted on a secondary basis.

Service connection for all three disabilities at issue is 
being granted.  This is the greatest benefit the veteran can 
receive under the circumstances.  Any failure to notify or 
assist him pursuant to VA law and regulation are therefore, 
at most, no more than harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  


ORDER

Service connection for testicular cancer is granted.

Service connection for a CVA, as secondary to testicular 
cancer is granted.

Service connection for subdural hematoma, as secondary to 
CVA, is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


